            Case 1:16-vv-00597-UNJ Document 79 Filed 06/27/19 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: May 28, 2019

* * * * * * * * * * * * *  *
ROBERT B. RHODES,          *                                    UNPUBLISHED
                           *
         Petitioner,       *                                    No. 16-597V
                           *                                    Special Master Gowen
v.                         *
                           *                                    Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Nancy R. Meyers, Ward Black Law, Greensboro, NC, for Petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

       On February 25, 2019, Robert B. Rhodes (“Petitioner”) filed a motion for attorneys’ fees
and costs. Petitioner’s Motion for Attorney Fees (“Fees App.”) (ECF No. 73). For the reasons
discussed below, the undersigned GRANTS Petitioner’s motion for attorneys’ fees and costs and
awards a total of $43,683.41.

    I.        Procedural History

        On May 20, 2016, Petitioner filed a petition in the National Vaccine Injury Compensation
Program.2 Petitioner alleged that he developed Transverse Myelitis (“TM”) as a result of receiving
an influenza (“flu”) vaccination on November 13, 2014. Pet. at ¶ 22. On November 29, 2018, the
parties filed a stipulation, which I adopted as my Decision awarding damages on the same day.

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This means the
ruling will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished ruling contains a
reasoned explanation for the action in this case, the undersigned is required to post it on the United States Court of
Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
          Case 1:16-vv-00597-UNJ Document 79 Filed 06/27/19 Page 2 of 4



Decision, ECF No. 68.

         On February 25, 2019, Petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests compensation for his attorney, Ms. Nancy Meyers, in the total amount of $44,620.23,
representing $35,968.50 in attorneys’ fees and $8,651.73 in costs. Fees App. at 1. Pursuant to
General Order No. 9, Petitioner warrants that he not personally incurred any costs in pursuit of this
litigation. Fees App. Ex. 1 at 2. Respondent reacted to the fees motion on March 19, 2019,
indicating that “Respondent is satisfied the statutory requirements for an award of attorneys’ fees
and costs are met in this case” and recommending that “the special master exercise his discretion
and determine a reasonable award for attorneys’ fees and costs.” Response at 2-3 (ECF No. 74).
Petitioner filed a reply on March 19, 2019, concurring with Respondent’s recommendation that I
exercise my discretion and determine a reasonable award of fees and costs. Reply at 1 (ECF No.
75).

   II.     Analysis

        Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation, but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1). In this case, Petitioner was awarded
compensation pursuant to a stipulation, and therefore he is entitled to an award of reasonable
attorneys’ fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

               a. Attorneys’ Fees

        Petitioner requests the following rates of compensation for his attorney, Ms. Meyers:
$350.00 per hour for work performed in 2015-2017, $375.00 per hour for work performed in 2018,
and $390.00 per hour for work performed in 2019. Fees App. Ex.2 at 2. The rates for 2015-2018
are consistent with what Ms. Meyers has previously been awarded for her Vaccine Program work
and is reasonable. See Porges v. Sec’y of Health & Human Servs., No. 15-427V, 2018 WL
2772241, at*3 (Fed. Cl. Spec. Mstr. May 7, 2018); Drake v. Sec’y of Health & Human Servs., No.
16-732V, 2018 WL 4391065, at*2 (Fed. Cl. Spec. Mstr. Aug. 20, 2018). Additionally, her
requested rate for 2019 is reasonable given her years of experience, quality of work, and overall
reputation in the Vaccine Program. Accordingly, no adjustment to the requested rates is required.
However, Ms. Meyers billed several entries at various points between 2015-2017 at $375.00 per
hour despite most of the entries in that time period being billed at $350.00 per hour in accordance
with what the Court has previously awarded her. In sum, these erroneous entries total 7.4 hours. I
will therefore reduce the award of fees by $185.00 to correct for this error.



                                                  2
                Case 1:16-vv-00597-UNJ Document 79 Filed 06/27/19 Page 3 of 4



        Upon review of the submitted billing statement, I find the overall hours spent on this matter
require a minor reduction. The hours billed by Ms. Meyers (57.8) appear reasonable upon review.
The hours billed by paralegals (103.7), however, appear somewhat excessive. There are multiple
entries indicating that paralegals billed time for non-compensable administrative/clerical tasks
such as scanning and preparing documents. See Rochester v. United States, 18 Cl. Ct. 379, 387
(1989). These entries typically combined administrative tasks with other compensable tasks into
one larger entry (e.g., entries on 9/25/15, 3/30/16, 10/19/17, 6/27/18, 6/28/18). Paralegals also
routinely billed 0.2 hours or more on downloading file-stamped versions of documents filed and
calendaring deadlines, which is excessive in my experience (e.g., entries on 10/26/16, 8/14/17,
5/9/18, 5/10/18, 6/12/18, 7/13/18).

        For these reasons, I will reduce the time billed by paralegals by 5% as I have in the past for
similar issues. See Dileo v. Sec’y of Health & Human Servs., No. 16-1639V, 2019 WL 1149785,
at *2 (Fed. Cl. Spec. Mstr. Feb. 21, 2019). This results in a reduction of $751.82.3 Petitioner is
therefore entitled to final attorneys’ fees of $35,031.68.

                    b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $8,651.73, comprising of the cost of acquiring medical records,
postage, and the expert work of Dr. Lawrence Steinman. Fees App. Ex. 2 at 2. Petitioner has
provided adequate documentation supporting all these costs, and they shall be reimbursed in full.
Petitioner is therefore entitled to final attorneys’ costs of $8,651.73.

       III.      Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

    Attorneys’ Fees Requested                                                 $35,968.50
    (Reduction of Fees)                                                       - ($936.82)
    Total Attorneys’ Fees Awarded                                             $35,031.68

    Attorneys’ Costs Requested                                                $8,651.73
    (Reduction of Costs)                                                          -
    Total Attorneys’ Costs Awarded                                            $8,651.73

    Total Attorneys’ Fees and Costs                                           $43,683.41

              Accordingly, I award the following:




3
    $15,036.50 billed by paralegals * 0.05 = $751.82. Fees App. Ex. 2 at 2.

                                                            3
           Case 1:16-vv-00597-UNJ Document 79 Filed 06/27/19 Page 4 of 4



    1) A lump sum in the amount of $43,683.41, representing reimbursement for petitioner’s
       attorneys’ fees and costs, in the form of a check payable to petitioner and his attorney,
       Ms. Nancy Meyers.4

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.5

         IT IS SO ORDERED.



                                                      /s/Thomas L. Gowen
                                                      Thomas L. Gowen
                                                      Special Master




4
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                          4
